Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWABLE SUBJECT MATTER 
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 05/23/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
RESPONSE TO ARGUMENTS
35 U.S.C. 112 – New Matter
Applicant arguments filed (05/05/2022) have been carefully considered. After carefully reviewing applicant arguments, claim limitations, and applicant proposed citation examiner submits arguments are sufficient to overcome grounds of rejection.

Prior Art Rejection
Applicant claims amendments (claims 1 & 9) and newly (claims 19-20) filed (05/05/2022) have been carefully considered. After carefully reviewing applicant arguments, prior art references and claim limitations, arguments are sufficient to overcome grounds of rejection.
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 & 9, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1 & 9 that includes: 
Claim 1:
…
“
An object position determination circuit, comprising: a receiving circuit, configured to receive an image signal; and a detecting circuit, coupled to the receiving circuit, configured to detect a position of an object in an Nth frame of the image signal, and determine 10a size or an occupied ratio of the object in the Nth frame; wherein in response to the size or the occupied ratio of the object in the Nth frame being less than a threshold value, the detecting circuit performs object detection on each of (N+1)th - (N+M)th frames; and in response to the size or the occupied ratio of the object in the Nth 15frame being greater than the threshold value, the detecting circuit performs object detection on the (N+M)th frame, but the detecting circuit does not perform the object detection on the (N+1)th frame; wherein the detecting circuit determines a partial region within the (N+M)th frame of the image signal according to the position of the object in the 20Nth frame, and only detect the partial region within the (N+M)th frame to determine a position of the object in the (N+M)th frame, wherein N and M are positive integers, and M is greater than one.
”
Claim 9:
…
“
A circuit, comprising: an object position determination circuit, comprising: a receiving circuit, configured to receive an image signal; a detecting circuit, coupled to the receiving circuit, configured to detect a position of an object in an Nth frame of the image signal, and 15determine a size or an occupied ratio of the object in the Nth frame; and in response to the size or the occupied ratio of the object in the Nth frame being less than a threshold value, the detecting circuit performs object detection on each of (N+1)th - (N+M)th frames; and in response to the size or 20the occupied ratio of the object in the Nth frame [[is]] being greater than the threshold value, the detecting circuit performs object detection on the (N+M)th frame, but the detecting circuit does not perform the object detection on the (N+1)th frame; the detecting circuit determines a partial region within the (N+M)th 25frame of the image signal according to the position of the object in the Nth frame, and only detect the partial region within the (N+M)th frame to determine a position of the object in the (N+M)th frame, wherein N and M are positive integers, and M is greater than one; and 30an output circuit, configured to respectively output coordinate ranges 3Appl. No. 16/544,869 Reply to Office action of February 22, 2022 within the Nth frame and the (N+M)th frame to serve as the positions of the object; and an image processing circuit, coupled to the object position determination circuit, configured to receive the image signal and process the image 5signal according to the coordinate ranges within the Nth frame and the (N+M)th frame, to generate multiple output images to a display panel for being displayed thereon.
”

Regarding dependent claims 6-8 & 14-20 these claims are allowed because of their dependence on independent claims 1 & 9 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661